19-3649
     Tamang v. Garland
                                                                              BIA
                                                                    Christensen, IJ
                                                                    A208 927 739
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 29th day of June, two thousand twenty-one.
 5
 6   PRESENT:
 7            RAYMOND J. LOHIER, JR.,
 8            RICHARD J. SULLIVAN,
 9            STEVEN J. MENASHI,
10                 Circuit Judges.
11   _____________________________________
12
13   MAN BAHADUR TAMANG,
14            Petitioner,
15
16                       v.                                  19-3649
17                                                           NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Dilli Raj Bhatta, Esq., Bhatta
24                                       Law & Associates, New York, NY.
25
26   FOR RESPONDENT:                     Ethan P. Davis, Acting Assistant
27                                       Attorney General, Civil Division;
28                                       Russell J. E. Verby, Senior
1                               Litigation Counsel, Office of
2                               Immigration Litigation; John D.
3                               Williams, Trial Attorney, Office
4                               of Immigration Litigation, United
5                               States Department of Justice,
6                               Washington, DC.

 7       UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

 9   ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11       Petitioner Man Bahadur Tamang, a native and citizen of

12   Nepal, seeks review of an October 10, 2019 decision of the

13   BIA affirming a March 6, 2018 decision of an Immigration Judge

14   (“IJ”) denying asylum, withholding of removal, and protection

15   under the Convention Against Torture (“CAT”).        In re Man

16   Bahadur Tamang, No. A 208 927 739 (B.I.A. Oct. 10, 2019),

17   aff’g No. A 208 927 739 (Immigr. Ct. N.Y. City Mar. 6, 2018).

18   We assume the parties’ familiarity with the underlying facts

19   and procedural history.

20       We have reviewed the IJ’s decision as modified by the

21   BIA and do not reach the credibility determination on which

22   the BIA did not rely.     See Yan Chen v. Gonzales, 417 F.3d

23   268, 271–72 (2d Cir. 2005).        The applicable standards of

24   review are well established.       See 8 U.S.C. § 1252(b)(4)(B)

25   (“[T]he administrative findings of fact are conclusive unless
                                    2
1    any reasonable adjudicator would be compelled to conclude to

2    the contrary[.]”); Lecaj v. Holder, 616 F.3d 111, 114 (2d

3    Cir. 2010) (“We review factual findings under the deferential

4    substantial evidence standard, treating them as conclusive

5    unless    any   reasonable         adjudicator    would      be   compelled    to

6    conclude to the contrary.             Legal questions, including mixed

7    questions of law and fact and the application of law to fact,

8    are   reviewed       de    novo.”)    (internal        quotation      marks   and

9    citations omitted).

10         The agency did not err in concluding that Tamang failed

11   to meet his burden of proof for asylum.                 He had to show that

12   he was persecuted, or had a well-founded fear of persecution,

13   in Nepal based on his political opinion.                          See 8 U.S.C.

14   §§ 1101(a)(42),           1158(b)(1)(A),     (B)(i).         Tamang     did   not

15   establish that his past harm at the hands of Maoists rose to

16   the   level     of   persecution,       or   that      his   fear     of   future

17   persecution was objectively reasonable given that his family

18   had continued to live safely in Nepal and had not been

19   contacted by Maoists since 2016.

20   I.    Past Persecution

21         “[P]ersecution is ‘an extreme concept that does not

22   include    every     sort     of   treatment     our    society     regards    as

                                             3
 1   offensive.’”       Mei Fun Wong v. Holder, 633 F.3d 64, 72 (2d

 2   Cir. 2011) (quoting Ai Feng Yuan v. U.S. Dep’t of Justice,

 3   416 F.3d 192, 198 (2d Cir. 2005)).           It may include “non-life-

 4   threatening violence and physical abuse,” but the harm must

 5   be    sufficiently      severe,   rising     above   “mere     harassment.”

 6   Ivanishvili v. U.S. Dep’t of Justice, 433 F.3d 332, 341 (2d

 7   Cir. 2006) (internal quotation marks and brackets omitted).

 8   “‘[T]he    difference     between    harassment      and    persecution    is

 9   necessarily one of degree,’ . . . [and] the degree must be

10   assessed with regard to the context in which the mistreatment

11   occurs.”    Beskovic v. Gonzales, 467 F.3d 223, 226 (2d Cir.

12   2006) (quoting Ivanishvili, 433 F.3d at 341).                    The agency

13   must    consider    the   harm    suffered    in   the     aggregate.     See

14   Poradisova v. Gonzales, 420 F.3d 70, 79–80 (2d Cir. 2005).

15          Tamang testified that he was threatened by Maoists in

16   his    village     on   several   occasions—specifically,         that    one

17   Maoist hit him in November 2015, and another assaulted his

18   wife in April 2016—because he refused to join their party and

19   instead supported the Nepali Congress Party.                 The agency did

20   not err in concluding that these incidents did not rise to

21   the level of persecution because Tamang was physically harmed

22   on only one occasion, he did not suffer any serious injury,

                                          4
1    and the leader of the group of Maoists stopped the attack.

 2   See Mei Fun Wong, 633 F.3d at 72; Jian Qiu Liu v. Holder, 632

 3   F.3d 820, 822 (2d Cir. 2011) (finding no error in agency’s

 4   conclusion   that   asylum    applicant    did   not      establish      past

 5   persecution where “he suffered only minor bruising from an

 6   altercation with family planning officials, which required no

 7   formal   medical    attention    and    had   no        lasting     physical

 8   effect”).

 9       Tamang   argues    that     the    assault     on     his     wife   also

10   constituted persecution against him.             However, “an asylum

11   applicant cannot claim past persecution based solely on harm

12   that was inflicted on a family member” and must generally

13   rely on harm that the applicant has suffered directly.                    Tao

14   Jiang v. Gonzales, 500 F.3d 137, 141 (2d Cir. 2007); see Shi

15   Liang Lin v. U.S. Dep’t of Justice, 494 F.3d 296, 308 (2d

16   Cir. 2007) (“[T]he statutory scheme unambiguously dictates

17   that applicants can become candidates for asylum relief only

18   based on persecution that they themselves have suffered or

19   must suffer.”).

20   II. Well-Founded Fear of Persecution

21       Because Tamang did not demonstrate past persecution, he

22   had the burden to demonstrate a well-founded fear of future

                                       5
 1   persecution, 8 C.F.R. § 1208.13(b)(1), (2), i.e., that his

 2   fear was “objectively reasonable,” Ramsameachire v. Ashcroft,

 3   357 F.3d 169, 178 (2d Cir. 2004).        The agency did not err in

 4   concluding that Tamang did not meet this burden.

 5         Tamang’s interactions with Maoists occurred in his home

 6   village and ceased when he relocated to Kathmandu between

 7   2013 and 2015.         His only evidence of Maoists’ continued

 8   interest in him was their April 2016 assault on his wife in

 9   their home village.        But she and their children subsequently

10   moved to Kathmandu, where—at the time of Tamang’s hearing—

11   they had lived for approximately two years without being

12   located or contacted by Maoists.       The BIA appropriately found

13   that the reasonableness of Tamang’s fear was “undermined” by

14   the fact that his family had remained unharmed in Nepal for

15   over two years.        See Jian Xing Huang v. U.S. INS, 421 F.3d

16   125, 129 (2d Cir. 2005) (“In the absence of solid support in

17   the   record   .   .   .   ,[applicant’s] fear   is   speculative   at

18   best.”); Melgar de Torres v. Reno, 191 F.3d 307, 313 (2d Cir.

19   1999) (finding asylum applicant’s fear diminished because her

20   mother and daughters continued to live unharmed in her native

21   country).      Tamang asserts that Maoists would locate him

22   anywhere in Nepal because they have made “persistent efforts”

                                        6
1    to do so, Tamang Br. at 16; but this assertion is belied by

2    the record because Tamang testified that the last contact

3    they made with his family was in 2016 and that they never

4    contacted him outside of his village.

5        Because the agency did not err in finding that Tamang

6    did not meet his burden to show past harm rising to the level

7    of persecution or an objectively reasonable fear of future

8    harm in Kathmandu, it did not err in denying asylum and

 9   withholding of removal.     See 8 C.F.R. § 1208.13(b); Lecaj,

10   616 F.3d at 119.

11       We have considered all of Tamang’s remaining arguments

12   and find them to be without merit.   Accordingly, the petition

13   for review is DENIED.     All pending motions and applications

14   are DENIED and stays VACATED.

15                                 FOR THE COURT:
16                                 Catherine O’Hagan Wolfe,
17                                 Clerk of Court
18
19
20




                                     7